Citation Nr: 0948399	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-38 252  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from May 1984 to March 1988.  
He also served in the United States Army Reserves from March 
1988 to November 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In April 2006, the Veteran testified before a Decision Review 
Officer (DRO) at a hearing conducted at the RO.  A transcript 
of the hearing is associated with the claims folder.  In 
January 2009, the Veteran appeared at the Denver RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.  A transcript 
of that hearing is also of record.  

In March 2009, the Board remanded these claims for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.  The Board observes 
that, in March 2009, it also denied claims for service 
connection for a right ear hearing loss disability and 
degenerative disc disease of the lumbar spine, on appeal at 
that time.  The Board's decision with respect to those claims 
is final.  See 38 C.F.R. § 20.1100 (2009).  


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability of the 
left ear, diagnosed as sensorineural hearing loss, and he was 
exposed to noise in service; however, a disability was not 
manifest within one year of separation, and the evidence 
regarding continuity of symptomatology and nexus weighs 
against the claim.  

2.  The Veteran has tinnitus, and was exposed to noise in 
service; however, the evidence regarding continuity of 
symptomatology and nexus weighs against the claim.  

CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the March 2004 letter.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the March 
2006 letter, and opportunity for the Veteran to respond, an 
October 2006 statement of the case, and October 2008 and 
October 2009 supplemental statements of the case reflect 
readjudication of each claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records from the Veteran's period of active duty, 
VA and private treatment records, and the report of a VA 
examination.  That examination was performed by a medical 
professional, based on a thorough audiometric evaluation of 
the Veteran.  The examiner provided an opinion based on a 
review of claims file and solicitation of pertinent history 
and symptomatology from the Veteran.  The Board finds that 
the examination and opinion are consistent with the record, 
and are adequate to evaluate the claim on appeal.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

An effort was made by the RO to obtain the Veteran's service 
treatment records from his period of service in the Reserves, 
and certification of their unavailability was received.  In 
light of the absence of some service records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's RO and Board hearings, 
along with various statements submitted by the Veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

II.  Analysis

The Veteran is seeking service connection for a left ear 
hearing loss disability, and for tinnitus, on the basis that 
each resulted from noise exposure in service.  For the reason 
addressed below, the Board finds that service connection must 
be denied for each disability claimed.  

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, the 
evidence indicates that the Veteran does currently have left 
ear hearing loss to an extent recognized as a disability for 
VA purposes (see 38 C.F.R. § 3.385).  The report of a VA 
examination conducted in June 2009 reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
45
40

Speech audiometry revealed speech recognition ability of 94 
in the left ear.  The examiner noted that there was mild 
sensorineural hearing loss on the left.

The report of a VA examination conducted in April 2006 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
20
35
45

Speech audiometry revealed speech recognition ability of 84 
in the left ear.

The report of a private examination conducted on January 28, 
2009 reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
40
35

The report of a private examination conducted on January 26, 
2009 reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
15
40
45

Regarding an in-service injury or disease, the Board notes 
that the Veteran's service records indicate that he served as 
an infantryman.  The service treatment records show no 
complaints, findings or diagnoses regarding left ear hearing 
loss or tinnitus.  An audiogram conducted in March 1986 
showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
0
5
10

An audiogram conducted in January 1987 showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
5

The Veteran elected not to undergo a separation examination.  
Thus, neither hearing loss nor tinnitus was diagnosed as a 
chronic disability in service, or noted as a nonchronic 
disability, in service.  We also note that an organic disease 
of the nervous system was not manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

While hearing loss was not shown in service, and an organic 
disease of the nervous system was not manifest within one 
year of separation, the absence of in-service evidence of 
hearing loss is not itself fatal to the claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Likewise, pertinent to the Veteran's claim for tinnitus, 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury (including noise exposure) that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

At his personal hearing in January 2009, the Veteran 
indicated that he was exposed to loud noise from numerous 
weapons.  He indicated that no hearing protection was 
provided.  The Veteran related that, after service, he worked 
for a potato factory in San Luis Valley, where he worked as a 
process operator; he stated that they were required to wear 
hearing protection all the time.  The Veteran further 
reported that he also worked for a weapon foundry, where he 
worked on the assembly line; however, he noted that hearing 
protection was mandatory.  

The Veteran is competent to describe his experience of noise 
in service.  The Board finds the Veteran's account to be 
credible and consistent with the service records.  
38 U.S.C.A. § 1154(a).  The Veteran is also competent to 
describe his symptoms, such as decreased hearing acuity and 
ringing in the ears.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Of note, the Veteran reported to the June 2009 examiner that 
he has experienced such symptoms since service.

However, after service, there is no record of complaint of or 
treatment for hearing loss or tinnitus until the Veteran 
filed his claim, more than 15 years after separation from 
active service.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Here, we find that an assertion of 
chronicity and/or continuity is less reliable than the 
audiometric results during service and the silence of the 
record within many years of separation from service.  In so 
finding, the Board does not hold that corroboration is 
required.  Rather, we find the Veteran's assertions to be 
less credible than the normal contemporaneous record.

Additionally, pertinent to the matter of continuity of 
symptomatology, as well as the matter of a relationship 
between the current left ear hearing loss and tinnitus and 
the noise exposure acknowledged to have been experienced in 
service, an opinion was obtained from the June 2009 VA 
examiner, who found that, given the audiometric findings in 
January 1987 (set out above), which did not demonstrate 
hearing damage at that time, it was unlikely that noise 
exposure during active duty caused any permanent hearing 
damage.  He concluded that the Veteran's current mild left 
ear sensorineural hearing loss was less likely than not 
caused by or a result of noise exposure in the service, and 
more likely due to post-service occupational or recreational 
noise.  

While the Veteran clearly believes that his left ear hearing 
loss disability and tinnitus are related to service, he has 
not explained the basis for this belief in such a way that 
would directly counter the reasoning provided by the June 
2009 examiner.  As such, the Board finds the opinion of the 
June 2009 examiner to be more probative on the questions of 
nexus and continuity of symptomatology than the Veteran's 
assertions.  

Under these circumstances, the Board finds that the claims 
for service connection for a left ear hearing loss disability 
and for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for service connection for a left ear hearing loss 
disability is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


